DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Office Action Vacated
2.	The previous office action has been vacated due to a new rejection, please respond to the instant action below. 

Claim Objections
3.	Claims 3 and 21 are objected to because of the following informalities:  
A) Applicant recites “each tray” in  claim 3 lines 3 and 4 and claim 21 lines 10 and 11. It appears as if applicant intended to recite “each of the plurality of trays” or similar language in order to provide proper antecedent basis. 
B)  Applicant recites “each pair of slots” in claim 3 line 3 and claim 21 line 12.  It appears as if applicant intended to recite “each of the first pair of slots”. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bruening (DE 102006059484A1 and the Machine Translation). 
6.	Regarding to Claim 23, Bruening discloses a tray assembly for a cutting board [as can be seen from Figure 3a-3b in Bruening], comprising: a plurality of trays (7.1 and 7.5, as can be seen from Figure 3b in Bruening) and a divider frame (2, 5, 10, as can be seen from Figure 3b in Bruening) configured to cooperatively join each of the plurality of trays (7.1 and 7.5) in an extended position [as can be seen from Figure 3b. In addition note that an operator is capable of using the apparatus disclosed by Bruening in the recited manner]; wherein each of the plurality of trays(7.1 and 7.5) is disposed along a corresponding and distinct sidewall (12.1,  12.2, 12.3, 16.3, as can be seen from Figure 3b-4b in Bruening) of the divider frame (2, 5, 10) and configured to extend beyond an edge of the cutting board (1) in a raised position and when the divider frame (2, 5, 10) disposed therebeneath [as can be seen from Figure 3b. In addition note that an operator is capable of using the apparatus disclosed by Bruening in the recited manner]; wherein an uppermost surface of the plurality of trays (7.1, 7.5) are aligned with an uppermost surface of the divider frame (an uppermost surface of 2, 5, 10, as can be seen from Figure 3a- 3b in Bruening) , forming a level surface therebetween (as can be seen from Figures 3a-3b in Bruening).  However, Bruening does not explicitly disclose in a first embodiment having one or more legs each having a fastener disposed on a first end therefore, the fastener adapted to removable secure to the cutting board and .  

Allowable Subject Matter
7.	Claims 1-4, 6, and 9-22 are  allowable (but claim 3 and 21 objected, as indicated above)
8.	The following is an examiner’s statement of reasons for allowance: 
Regarding to Claim 1, applicant has incorporated the previously indicated allowable subject matter claim 8 and intervening claim 7 into independent form, which is therefore allowed. Claims 2-4, 6, and 9-14 (but claim 3 objected, as indicated above) are allowed as a result of being dependent on an allowed claim. 

Claim 15 is allowed for reasons previously indicated.  Claims 16-20 are allowed as a result of being dependent on an allowed claim. 

Regarding to Claim 21, applicant has incorporated the previously indicated allowable subject matter of claim 3 into independent form. Claim 21 is therefore allowed, but claim objected, as indicated above. 

Regarding to Claim 22, applicant has incorporated the previously indicated allowable subject matter of claim  9 and intervening claim 7 into independent form. Claim 22 is therefore allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-4, 6, and 9-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding to claim 23, examiner has added a new grounds of rejection in view of the prior art of Bruening (DE 102006059484A1). The instant action is therefore made non-final. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726